MEMORANDUM OPINION

                                            No. 04-10-00831-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 8, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On November 15, 2010, relator Jason Miears filed a petition for writ of mandamus.

Then, on November 16, 2010, relator filed a motion to dismiss all original proceedings and

motions. Accordingly, the petition for writ of mandamus is DISMISSED.

                                                                     PER CURIAM
DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.